Conozca
su derecho
al voto
Su guía a las leyes
federales sobre el
derecho al voto

Departamento de Justicia de los EE. UU.

División de Derechos Civiles

Contenido de esta guía
Información básica sobre
la votación 				1
Cómo proteger su derecho
al voto				1
Inscripción de votantes		

3

Votación desde el extranjero

7

Votantes con un dominio
limitado del inglés			

9

Votantes con discapacidades

10

Cómo denunciar una
vulneración 			

12

Recursos adicionales		

13

Información básica sobre
la votación
¿Quiénes gestionan las elecciones
en mi estado?
Funcionarios electorales estatales y locales.
Ellos gestionan las elecciones federales,
estatales y locales, incluyendo las del Congreso
y para la presidencia.
Si usted desea saber cómo puede votar en su
estado, debe comunicarse con esos funcionarios
porque las normas varían de estado a estado. Para
más información sobre las normas en su estado
y para los datos de contacto de los funcionarios
electorales, vaya a vote.gov en español.

Cómo proteger su
derecho al voto
¿Las leyes federales protegen mi
derecho al voto?
Sí. La División de Derechos Civiles del
Departamento de Justicia de los EE. UU. hace
1

cumplir estas leyes. En muchos casos, las
personas cuyos derechos han sido vulnerados
también pueden entablar pleitos privados.

¿Las leyes federales protegen contra
la discriminación en la votación?
Sí. Aquí tiene dos de las leyes federales más
importantes en lo que se refiere a la protección
de votantes contra la discriminación.
La primera ley es la ley de Derecho al Voto
(“VRA”, por sus siglas en inglés). La Sección 2 de
la VRA declara que es ilegal denegar o restringir
el derecho al voto por motivos de la raza o el color
de piel de un ciudadano. También prohíbe que se
discrimine contra ciudadanos que pertenecen
a un grupo lingüístico minoritario, lo cual, bajo
la definición en la VRA, se extiende a personas
nativas americanas, asiáticas americanas, nativas
de Alaska o de herencia hispana.
Conforme con la Sección 2, los gobiernos
estatales y locales no pueden emplear prácticas
o normas electorales que sean intencionalmente
discriminatorias. Tampoco pueden emplear
prácticas o normas que resulten en que
ciudadanos de cierta raza o grupo lingüístico
minoritario tengan una oportunidad menor
que la de otras personas a votar y elegir a los
funcionarios públicos que quieran.
La segunda ley es la ley para Estadounidenses
con Discapacidades. El Título II de tal
ley requiere que los gobiernos estatales
y locales garanticen que las personas
con discapacidades tengan igualdad de
oportunidades de votar plenamente. Al igual
que la Sección 2 de la VRA, esta ley aplica a
todos los aspectos de la votación. Esto incluye
2

la inscripción para votar, el acceso a centros
de votación y la emisión del voto, tanto en el
día de las elecciones como durante la votación
temprana. Para más información, vaya a
ADA.gov (solo en inglés).

¿Las leyes federales protegen
contra la intimidación de votantes?
Sí. Existen leyes federales civiles y penales que
prohíben que se intimide, amenace o coaccione a
alguien que está votando o que está intentando
votar, así como leyes federales que prohíben que
se intimide, amenace o coaccione a personas que
están instando o ayudando a otros a votar.
Las leyes civiles incluyen la ley de Derechos
Civiles de 1957 y la ley de Derecho al Voto. Las
leyes penales aparecen en varios títulos del
Código de los EE. UU.

Inscripción de votantes
¿Dónde puedo inscribirme
para votar?
La ley Nacional de Inscripción de Votantes
(“NVRA”, por sus siglas en inglés) requiere que
la mayoría de los estados (todos menos Idaho,
Minnesota, New Hampshire, North Dakota,
Wisconsin y Wyoming) le permitan inscribirse
para votar por medio de correo ordinario.
3

También requiere que esos mismos 44 estados
le permitan inscribirse para votar desde varias
oficinas gubernamentales. Algunos ejemplos
son las oficinas que proporcionan licencias
de conducir, asistencia pública o servicios
para personas discapacitadas, y las oficinas
de reclutamiento de las Fuerzas Armadas. Es
posible que su estado en particular ofrezca
otras maneras de inscribirse, tales como en
oficinas electorales, eventos de inscripción de
votantes, centros de votación, o bien por correo
ordinario o en línea.
Si usted es elegible para inscribirse, los
estados deberán permitirle que vote en
elecciones federales, siempre y cuando su
solicitud de inscripción sea fechada o recibida
por la oficina correcta al menos 30 días antes
de tales elecciones. En algunos estados, la
fecha límite es todavía más próxima a las
elecciones, y algunos otros estados permiten la
inscripción en el día de las elecciones.
Usted debe comprobar en el sitio web electoral
de su estado los datos específicos sobre los
requisitos y las fechas límite. Puede localizar
ese sitio web a través de vote.gov en español.

¿Cuándo me pueden quitar de la
lista de inscripción de votantes?
En virtud de la Sección 8 de la ley Nacional
de Inscripción de Votantes, los funcionarios
pueden quitarle de la lista de inscripción de
votantes para elecciones federales si usted lo
pide o si se muere.
También le pueden quitar de la lista si se muda
a otro lugar, siempre y cuando los funcionarios
sigan las normas de la NVRA en lo que se refiere
4

a la notificación y programación. No le pueden
quitar de la lista de inscripción simplemente
por no votar en unas elecciones. Pero sí le
pueden quitar si no contesta a una notificación
solicitando que confirme si se ha mudado y
posteriormente usted no vota dentro de los
próximos dos ciclos electorales federales.
Muchos estados también le quitarán de la
lista si se le condena por ciertos delitos o si es
declarado/a mentalmente incapacitado/a por
un tribunal.

¿Puedo votar si me he mudado y
olvidé actualizar mi dirección de
inscripción de votante?
Depende. Imagínese que se acaba de mudar
a una zona que pertenece al mismo centro de
votación (por ejemplo, solo se mudó a otra casa
en el mismo barrio). En tal caso la ley Nacional
de Inscripción de Votantes le permitiría votar
en ese centro de votación. No obstante, deberá
actualizar la dirección que los funcionarios
electorales tienen registrada (algo que puede
hacer en el centro de votación a la hora de ir
a votar) para que sea correcta para futuras
elecciones.
Imagínese que se ha mudado a una dirección
que pertenece a otro centro de votación,
pero todavía vive dentro de la jurisdicción del
mismo registrador (por ejemplo, en otro lugar
de la misma ciudad) y en el mismo distrito
del Congreso. En tal caso, podrá votar en
su antiguo centro de votación. Y en algunos
estados, es posible que se le permita votar
en su nuevo centro de votación o en un lugar
central, como en la oficina del registrador,
en vez de en su antiguo centro de votación.
5

Nuevamente, deberá actualizar la dirección que
los funcionarios electorales tienen registrada
(algo que puede hacer en el centro de votación
a la hora de ir a votar) para que sea correcta
para futuras elecciones.
Imagínese que no se ha mudado pero los
registros de inscripción indican, erróneamente,
que sí se ha mudado. Entonces usted tiene
derecho a votar en su centro de votación una
vez que haya afirmado que sigue viviendo donde
estaba inscrito/a.
Usted debe comprobar en el sitio web electoral
de su estado la información sobre su centro de
votación correcto. Puede localizar ese sitio web
a través de vote.gov en español.
Por último, las leyes federales protegen su
derecho a votar en las elecciones presidenciales
si se mudó poco antes del día de las elecciones
o si no se encuentra en su estado en el día de las
elecciones. Este derecho está protegido por la
Sección 202 de la ley de Derecho al Voto.

¿Qué pasa si me inscribí para votar
pero mi nombre no figura en el libro
de inscripción de votantes?
En la mayoría de los estados, usted puede
conseguir una “papeleta provisional” para
votar en las elecciones federales después
de declarar que usted está inscrito/a y es
elegible. La Sección 302 de la ley Ayudemos
a Estados Unidos a Votar establece algunas
normas sobre sobre este tema. También
es posible que se le ofrezca una papeleta
provisional si un funcionario electoral declara
que usted no es elegible para votar.

6

Las leyes estatales pueden ofrecer otros motivos
para darle una papeleta provisional, por ejemplo,
si usted no trae consigo el carnet de identidad
requerido por el estado cuando va a votar (en un
estado que requiere que muestre un carnet de
identidad para poder votar) o si ya se le había
enviado una papeleta para votar en ausencia.
Para votar con una papeleta provisional, usted
debe firmar una declaración escrita. Su papeleta
rellenada se mantendrá por separado de las
papeletas normales hasta que un funcionario
electoral determine si se deberá contar o no.
Se le deberá brindar instrucciones por escrito
sobre cómo averiguar si su papeleta fue contada
y, si no fue contada, las razones por las que no
se contó. En virtud de las leyes estatales, es
posible que también tenga que proporcionar
información adicional antes de una fecha
específica para que se cuente su papeleta.

Votación desde el
extranjero
¿Puedo votar si me encuentro fuera
del país en servicio militar activo o
si vivo en el extranjero?
Sí. Si usted sería elegible para votar si viviera
en los EE. UU., la ley de Votación para los
Uniformados y los Ciudadanos en el Extranjero
protege su derecho a inscribirse y votar en
ausencia en las elecciones federales.

7

Esta ley protege a ciudadanos que están
sirviendo en el ejército o que son miembros
de la marina mercante y que están en servicio
activo lejos de su casa, ya sea en el extranjero
o dentro de los EE. UU. También protege a
sus familiares elegibles que están lejos de su
casa a causa de ese servicio activo. Asimismo,
protege el derecho al voto de ciudadanos de los
Estados Unidos que viven en el extranjero.
Para las elecciones federales, usted puede
inscribirse para votar y pedir una papeleta para
votar en ausencia a la misma vez mediante la
Tarjeta Federal Postal de Solicitud. Podrá pedir
que se le envíe su papeleta para votar en ausencia
por correo ordinario o de manera electrónica.
También podrá usar una papeleta federal para
votar en ausencia por candidatos no incluidos
como respaldo si ha solicitado de manera
oportuna, pero todavía no ha recibido, su papeleta
para votar en ausencia.
Para más información, visite el sitio web del
Programa Federal de Asistencia en la Votación
en FVAP.gov (solo en inglés) y el sitio web de la
División de Derechos Civiles en The Uniformed
And Overseas Citizens Absentee Voting Act
(justice.gov) (solo en inglés).

8

Votantes con un dominio
limitado del inglés
¿Cuáles leyes federales protegen
a los votantes con un dominio
limitado del inglés?
La Sección 208 de la ley de Derecho al Voto
permite a los votantes que tienen dificultades
para leer (por ejemplo, porque su dominio del
inglés es limitado) a conseguir ayuda con el
proceso electoral de una persona que ellos
mismos elijan. Pero esa persona no puede
ser el empleador del votante ni tampoco un
funcionario de su sindicato laboral.
La Sección 4(e) de la VRA prohíbe que los
funcionarios electorales condicionen el derecho
al voto de un ciudadano a la capacidad de tal
ciudadano de leer, escribir o entender inglés.
La ley protege a votantes que completaron al
menos hasta el sexto grado en escuelas que
operan bajo la bandera estadounidense donde las
clases se enseñan en un idioma que no sea inglés.
Por ejemplo, esta ley aplica a ciudadanos que
asistieron a una escuela pública en Puerto Rico y
fueron instruidos en español.
Por otra parte, la Sección 203 de la VRA requiere
que en aquellos lugares donde hay un número
suficiente de votantes de minorías lingüísticas se
ofrezca ayuda y materiales electorales en otros
idiomas. Cada cinco años, la Oficina del Censo
9

de los EE. UU. identifica los lugares donde este
requisito aplica y los idiomas que se deberán usar.
Para una lista actualizada de estos lugares vaya
a Voting Rights Data Tabulations (census.gov)
(solo en inglés).
La Sección 301 de la ley de Ayudemos a Estados
Unidos a Votar requiere que los sistemas
electorales de tales jurisdicciones sean
accesibles en los mismos idiomas.

Votantes con
discapacidades
¿Cuáles leyes federales protegen a
los votantes con discapacidades?
El Título II de la ley para Estadounidenses con
Discapacidades requiere que los gobiernos
locales y estatales aseguren que las personas
con discapacidades tengan igualdad de
oportunidades de votar plenamente.
Esta ley aplica a todos los aspectos de la
votación. Esto incluye la inscripción de votantes,
el acceso a centros de votación y la emisión
del voto, tanto en el día de las elecciones como
durante la votación temprana.

10

La ley de Ayudemos a los Estados Unidos
a Votar tiene normas sobre los centros de
votación durante las elecciones federales.
Cada centro de votación debe tener al menos
un sistema de votación que permita a personas
con discapacidades a emitir su voto de manera
independiente y privada.
La Sección 208 de la ley de Derecho al Voto
permite que votantes con discapacidades
consigan ayuda con el proceso electoral de
una persona que ellos mismos elijan. Pero esa
persona no puede ser el empleador del votante ni
tampoco un funcionario de su sindicato laboral.

11

Cómo denunciar una
vulneración
¿Cómo puedo denunciar una posible
vulneración a las leyes federales de
derecho al voto?
Denuncie posibles vulneraciones a los derechos
civiles a la División de Derechos Civiles.
Usted puede hacerlo:
•

En línea en Comuníquese con la División de
Derechos Civiles | Departamento de Justicia
(justice.gov) o

•

Por teléfono al (800) 253-3931

Denuncie posibles delitos federales, como
preocupaciones relacionadas con amenazas
contra votantes, amenazas contra funcionarios
electorales o fraude electoral al FBI.
Usted puede hacerlo:
•

En línea en FBI - Tips (solo en inglés);
Contactar — FBI o

•

Por teléfono al 800-CALL-FBI

12

Recursos adicionales
¿Dónde puedo encontrar más
información sobre la manera en la
que las leyes federales protegen
mi derecho al voto?
Puede encontrar más información en el sitio
web de la División de Derechos Civiles.
•

El sitio web de la Sección de Votación se
encuentra en SECCIÓN DE VOTACIÓN |
CRT-ESPANOL | Department of Justice.

•

El sitio web de la Sección de Derechos en
Razón de Discapacidad sobre la ley para
Estadounidenses con Discapacidades se
encuentra en ADA.gov (solo en inglés).

Para más información y recursos sobre la
votación vaya a Voting | Department of
Justice (solo en inglés) y vote.gov en español.

13

13

justice.gov/voting

